Citation Nr: 1220223	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  10-08 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to a rating in excess of 10 percent for a right tibial strain with proximal tibia healed stress fracture.

3.  Entitlement to a rating in excess of 10 percent for a left tibial strain with proximal tibia healed stress fracture.

4.  Entitlement to service connection for a right knee disorder other than residuals of right and left tibial strains with proximal tibia healed stress fractures.  

5.  Entitlement to service connection for a left knee disorder other than residuals of right and left tibial strains with proximal tibia healed stress fractures.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.C.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1987 to March 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2011).  

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that an initial claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  The RO developed the service connection issue for appellate review for PTSD and depression; however, the available VA treatment records also include diagnoses of major depressive disorder, panic disorder, and anxiety disorder.  Therefore, the issue on appeal as to this matter has been revised to include consideration of the other applicable diagnoses of record in this case.

The Board also notes that in correspondence dated in December 2007 the Veteran requested entitlement to service connection for right and left knee disorders and that the June 2008 rating decision, in essence, included  knee symptomatology as part of the increased 10 percent ratings for right and left tibial strain with proximal tibia healed stress fracture.  The Veteran's correspondence received by VA in May 2009 may be construed as expressing disagreement with the June 2008 rating decision in not assigning separate compensable ratings for knee disabilities.  The Court has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As these issues have not been properly addressed in a statement of the case, they must be remanded for appropriate development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in January 2008, April 2008, and December 2009.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, the Veteran testified that he was receiving Social Security Administration (SSA) disability benefits, including as a result of service-connected right and left tibial strain with proximal tibia healed stress fractures.  The Court has held that SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  Where SSA disability benefits have been granted, a remand to obtain SSA records is required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").

The Veteran also contends that he has an acquired psychiatric disorder, including PTSD and depression, due to traumatic experiences in the moments before his parachutes deployed and in witnessing other servicemen injured while parachuting.  Records associated with his service enlistment examination in January 1987 show he reported a history of depression associated with having been kicked out of his home, but that clinical evaluation revealed no psychiatric abnormalities.  Service treatment records are negative for complaints, treatment, or a 
diagnosis of a psychiatric disorder.  VA treatment records include diagnoses of major depressive disorder, panic disorder, and anxiety disorder and records dated in January 2004 noted a history of depression since childhood, a history of three assaults, and a post-service history of anxiety and panic.  Records dated in February 2005 noted he reported he had been mugged and an April 2006 report noted he had been physically assaulted the previous day.  A March 2005 report noted unspecified problems due to military experiences.  In August 2005, the Veteran reported his panic attacks began in 1999 or 2000.  

The Board finds that the Veteran's statements as to having traumatic experiences in the moments before his parachutes deployed and in witnessing other servicemen injured while parachuting are, to the extent described, consistent with circumstances of his duties and training.  The evidence, however, is unclear as to whether or not these experiences have resulted in or aggravated any presently manifest psychiatric disability.  Therefore, a VA compensation examination must be provided for an opinion as to etiology.  

The Board also notes that the Veteran last underwent an evaluation for his service-connected right and left tibial strains with proximal tibia healed stress fractures in April 2008.  The Veteran contends that his service-connected disabilities have increased in severity.  VA treatment records include diagnoses of bilateral chondromalacia and arthritis and show that he underwent a right arthroscopy in November 2008 and a left arthroscopy in June 2009.  The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the evidence obtained subsequent to the last evaluation, the Board finds a VA compensation examination must be provided for adequate determinations of the issues on appeal.

As noted in the introduction section above, the Board finds the Veteran's May 2009 correspondence may be construed as also expressing disagreement with the June 2008 rating decision in not assigning separate compensable ratings for knee disabilities.  It is significant to note that in statements and testimony in support of his claims as to this matter the Veteran asserted that he had present knee disabilities as a result of parachuting injuries during active service.  Service records show he completed a three week Airborne course and a thirteen week parachute riggers course and was awarded the Parachute Badge and the Parachute Rigger Badge.  Service treatment records, however, are negative for complaint, treatment, or diagnosis of knee disorders.  VA treatment records show the Veteran sustained a right knee injury in April 2006 stepping down from a ladder and a left knee injury in August 2006 when he slipped at a pool.  Therefore, the Board finds the issues of entitlement to service connection for right and left knee disorders other than as associated with knee symptoms due to right and left tibial strains with proximal tibia healed stress fractures must be remanded for the issuance of a statement of the case.  See Manlincon, 12 Vet. App. 238.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain all pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's Social Security Administration benefit claim, as well as, all associated medical records.

3.  The Veteran should be scheduled for an examination by a VA psychiatrist for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has an acquired psychiatric disorder as a result of active service or an event demonstrated to have occurred during active service, to include in parachute training.  All indicated tests and studies are to be performed.  

An opinion must be provided as to whether the evidence indicates that a personal assault occurred.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be considered.  Any evidence of behavior changes believed to be credible evidence of the stressor must be identified.  Any opinion provided must be reconciled with the other evidence of record, including the opinions of Dr. G.J.S. and the February 2003 VA examination opinion.

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  The Veteran should be scheduled for an appropriate VA examination for opinions: 

(a) as to the current nature and severity of his service-connected right and left tibial strains with proximal tibia healed stress fractures.  All manifest symptoms over the course of this appeal should be identified and all indicated tests and studies, including range of motion studies, are to be performed.  

(b) as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has right and/or left knee disorders other than as associated with knee symptoms due to his with right and left tibial strains with proximal tibia healed stress fractures as a result of active service, to include in parachuting duties or which developed or were permanently aggravated as a result of his service-connected disabilities.  All indicated tests and studies are to be performed.  Any opinion provided must be reconciled with the other evidence of record, including the April 2006 and August 2006 VA treatment reports.

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  The AMC/RO should issue a statement of the case as to the issues of entitlement to service connection for right and left knee disorders other than as residuals of right and left tibial strains with proximal tibia healed stress fractures.  The Veteran and his representative, if any, should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review.  The requisite period of time for a response should be allowed.

6.  After completion of the above and any additional development deemed necessary, the RO should review the issues on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


